MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Oct 09 2019, 8:22 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jonathan T. Feavel                                        Curtis T. Hill, Jr.
Feavel & Porter, LLP                                      Attorney General of Indiana
Vincennes, Indiana                                        Monika Prekopa Talbot
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
In re the Termination of the                              October 9, 2019
Parent-Child Relationship of                              Court of Appeals Case No.
C.Q. (Minor Child) and                                    19A-JT-666
K.Q. (Mother),                                            Appeal from the Daviess Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Gregory A. Smith,
        v.                                                Judge
                                                          Trial Court Cause No.
Indiana Department of Child                               14C01-1808-JT-250
Services,
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019                    Page 1 of 18
[1]   K.Q. (“Mother”) appeals the order of the Daviess Circuit Court terminating her

      parental rights to her minor child C.Q. (“Daughter”). Mother presents four

      issues on appeal, which we consolidate and restate as the following three:


              I.       Whether the trial court clearly erred in concluding that
                       there was a reasonable probability that the conditions that
                       resulted in Daughter’s removal from Mother’s care, or the
                       reasons for Daughter’s continued placement outside the
                       home of Mother, would not be remedied;

              II.      Whether the trial court clearly erred in concluding that
                       termination of the parent-child relationship was in
                       Daughter’s best interests; and

              III.     Whether the Indiana Department of Child Services
                       (“DCS”)’s failure to continue to provide Mother with
                       services violated her statutory and constitutional rights.


[2]   We affirm.


                                  Facts and Procedural History

[3]   Mother is the biological mother of Daughter, born in January 2018. In 2010,

      Mother was admitted to a hospital in Vincennes, Indiana, where she was placed

      under the care of Dr. Michael Cantwell (“Dr. Cantwell”), the director of the

      psychiatric inpatient unit. Dr. Cantwell diagnosed Mother with schizophrenia

      and methamphetamine dependency. Mother’s methamphetamine use has

      caused her schizophrenia to progress more negatively than it otherwise would

      have. As a result of her mental illness, Mother suffers from auditory

      hallucinations and often whispers to the voices she hears. She is very guarded



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 2 of 18
      and preoccupied, she delays in answering questions, and sometimes wholly

      ignores questions.

[4]   To treat her illness, Dr. Cantwell prescribed Mother a long-acting anti-psychotic

      medication, Abilify,1 which is administered by injection once a month. Mother,

      who is under the belief that her mental illness is only mild, does not regularly

      keep her appointments for her injections. In fact, her most recent admission to

      the hospital resulted from a scheduled injection she missed. Dr. Cantwell

      described the impact of Mother’s mental illness on her ability to function as

      follows:


              [W]hen it’s not controlled properly, either because of not being
              on the right medicine or having it made worse by drug use, her
              preoccupation with her internal stimuli I think would
              significantly distract her attention from the more pressing needs
              that a child would be—the attention a child would need from the
              mother. So I think it would significantly impair her ability to
              focus on things in the real world as opposed to her own internal
              world.


      Tr. p. 14. Dr. Cantwell and his staff have had difficulty maintaining contact

      with Mother, and at one point her regular commitment was terminated because

      they could not keep track of her.


[5]   In 2014, before the initiation of the instant case involving Daughter, DCS

      became involved with Mother and her two other children, a nine-year-old and a



      1
       Abilify is the brand name for the drug Aripiprazole. See Medline Plus, U.S. National Library of Medicine.
      Available at: https://medlineplus.gov/druginfo/meds/a603012.html.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019                 Page 3 of 18
      newborn infant. Both children were removed from Mother’s care and

      determined to be children in need of services (“CHINS”). DCS provided

      services to Mother, but her parental rights to these two children were ultimately

      terminated. This court affirmed the termination of Mother’s parental rights on

      appeal. See In re R.Q., No. 14A01-1603-JT-524, 2016 WL 6038584 (Ind. Ct.

      App. Oct. 14, 2016).

[6]   While Mother was pregnant with Daughter, her neighbors called the police

      several times reporting that Mother was screaming. In one instance, the police

      arrived, and Mother answered the door with a butcher knife in her hand.

      Despite being visibly pregnant, Mother denied being pregnant. She eventually

      admitted to being pregnant but told the police that the baby’s father was

      President Donald Trump.


[7]   When she was admitted to the hospital to give birth to Daughter, Mother tested

      positive for methamphetamine and amphetamine. After Daughter was born,

      Mother experienced auditory hallucinations and stated that she was going to

      harm herself or her newborn child. She also indicated that she was planning to

      take the baby and leave the hospital. Due to Mother’s behavior, the program

      director of the hospital’s behavioral health unit obtained a court order for

      Mother’s emergency detention. Daughter was removed from Mother’s care and

      placed in foster care.


[8]   On January 9, 2018, DCS filed a petition alleging that Daughter was a CHINS.

      A detention hearing was held that same day, and the trial court found probable


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 4 of 18
       cause that Daughter was a CHINS and ordered that she be removed from

       Mother’s care. Following a hearing on March 23, 2018, the trial court found

       Daughter to be a CHINS. At the subsequent April 5, 2018, dispositional

       hearing, the trial court ordered Mother to participate in various services,

       including: (1) maintaining contact with the family case manager, (2) enrolling

       in recommended programs, (3) submitting to random drug screens, (4)

       refraining from the use of illicit substances, (5) finding suitable housing for

       herself and Daughter, and (6) meeting with medical/psychiatric personnel, as

       directed by the medical/psychiatric personnel, and taking all prescribed

       medications as directed. The permanency plan was reunification.

[9]    During her supervised visitations with Daughter, Mother did not interact much

       with the child, often using her phone, staring at the clock, or speaking with

       someone who was not there. During one visitation, Mother was angry with the

       auditory hallucination with whom she was talking and began “punching at the

       air” while holding the child. Tr. p. 126. Most of the time, Mother simply

       whispered in response to her auditory hallucinations. Mother was rough with

       Daughter when she changed her diaper, causing the child to cry. She was also

       careless when handling the infant, failing to prop up her head and not noticing

       when her head dropped. When speaking with the visitation supervisor

       regarding feeding the child, Mother stated that the formula needed to be boiling

       hot to “soothe [Daughter’s] tummy.” Tr. p. 65.

[10]   On March 6, 2018, Mother attended one of Daughter’s well-child checkups

       with her pediatrician and loudly claimed that Daughter was being harmed. This

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 5 of 18
       caused the medical staff to inform Mother that she would have to leave if she

       did not calm down. Later, in April of that year, one of Mother’s scheduled

       visitations was cut short after Mother threatened to kill the DCS staff. On May

       22, 2018, Mother’s visitations with Daughter were suspended due to her failure

       to comply with the dispositional decree.


[11]   During this time, Mother did not have stable housing and alternately lived with

       her boyfriend, another male friend with whom she used drugs, or her alcoholic

       father. Mother’s boyfriend was physically abusive to her. In the spring of 2018,

       Mother had a black eye when she met with the family case manager and

       admitted that her boyfriend had hit her. She had another black eye the

       following January. The case manager offered to provide domestic violence

       services, which Mother refused. Mother also accused the case manager of living

       with Mother’s boyfriend, which was untrue. Mother’s boyfriend also instructed

       her to not speak with the home-based therapist.


[12]   Mother’s drug use continued unabated following Daughter’s birth and removal

       from her care. She tested positive for methamphetamine and amphetamine use

       throughout the CHINS proceedings: of the twenty-seven random drug screens

       she submitted, Mother tested positive for methamphetamine and amphetamine

       use on twenty of the screens. During the termination hearings, Mother admitted

       that she used methamphetamine “recreationally” during the weekends. Tr. p.

       159. She was of the opinion, however, that her substance abuse did not affect

       her ability to parent. She admitted to using methamphetamine the weekend

       before the termination hearing.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 6 of 18
[13]   Mother also continued to show signs of mental illness during the CHINS

       proceedings. Mother’s home-based therapist, Josh Bowers (“Bowers”), who

       was familiar with Mother from the prior CHINS case involving her two older

       children, was unable to consistently communicate with Mother. Bowers took

       Mother to the store to buy supplies for Daughter, but Mother wanted to buy

       supplies for much older children. Mother also spoke with Bowers about

       random, off-topic subjects and claimed to be married to President Trump.

       Mother also threatened to “kick [Bowers’s] ass” when he met her outside her

       boyfriend’s residence. Tr. p. 71.


[14]   After a hearing on August 2, 2018, the trial court issued an order on August 6

       noting that Mother was not complying with services and continued to test

       positive for methamphetamine. The trial court also found that Mother had

       failed to appear for the monthly injection of her medication in March 2018. The

       court therefore changed the permanency plan from reunification to termination

       of Mother’s parental rights. Also on August 6, the trial court issued an order

       concluding that, under Indiana Code section 31-34-21-5.6, reasonable efforts to

       reunify Daughter and Mother were not required because Mother was the

       subject of a prior termination case involving her two older children and because

       Mother was not in compliance with the dispositional decree.2




       2
           This statute provides in relevant part:
                  (a) Except as provided in subsection (c) [which is inapplicable here], a court may make a
                  finding described in this section at any phase of a child in need of services proceeding.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019                     Page 7 of 18
[15]   On August 24, 2018, DCS filed a petition to terminate Mother’s parental rights

       to Daughter. On December 10, 2018, Mother sent a letter to the trial court

       claiming that Daughter’s foster parents had assumed false identities, had

       received payments from the government, and had participated in a child

       pornography ring. Mother’s letter also claimed that she had received training

       from the FBI and that the foster parents were involved in a terrorist attack.

[16]   The court held evidentiary hearings on the termination petition on January 15

       and February 8, 2019. At the hearings, Mother falsely testified that Daughter’s

       foster father had a prior conviction for child abuse and that the trial court judge

       had presided over this matter. The family case manager testified that she had

       investigated Mother’s claims regarding the foster parents and found that they

       had no basis in reality. Moreover, the trial court judge noted that he had

       presided over no such criminal proceeding against the foster father. On March




               (b) Reasonable efforts to reunify a child with the child’s parent, guardian, or custodian or
               preserve a child’s family as described in section 5.5 of this chapter are not required if the
               court finds any of the following:
                                                            ***
                   (4) The parental rights of a parent with respect to a biological or adoptive sibling of a
                   child who is a child in need of services have been involuntarily terminated by a court
                   under:
                      (A) IC 31-35-2 (involuntary termination involving a delinquent child or a child in
                      need of services);
                                                            ***
                      (C) any comparable law described in clause (A) or (B) in any other state, territory,
                      or country. . . .
       Ind. Code § 31-34-21-5.6.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019                          Page 8 of 18
       4, 2019, the trial court issued an order terminating Mother’s parental rights to

       Daughter. Mother now appeals.


                                 Termination of Parental Rights

[17]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009).


[18]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:


                     (B) that one (1) of the following is true:
                          (i) There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii) There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                     (C) that termination is in the best interests of the child; and
                    (D) that there is a satisfactory plan for the care and treatment
                    of the child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 9 of 18
[19]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; G.Y., 904 N.E.2d at 1260. But because Indiana Code section

       4(b)(2)(B) is written in the disjunctive, the trial court is required to find that only

       one prong of subsection 4(b)(2)(B) has been established by clear and convincing

       evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010).


[20]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


                                           Standard of Review
[21]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh the evidence nor assess witness credibility. Id. We

       consider only the evidence and reasonable inferences favorable to the trial

       court’s judgment. Id. In deference to the trial court’s unique position to assess

       the evidence, we will set aside a judgment terminating a parent-child

       relationship only if it is clearly erroneous. Id. Clear error is that which leaves us

       with a definite and firm conviction that a mistake has been made. J.M. v. Marion




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 10 of 18
       Cty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans.

       denied.


                          I. Conditions That Resulted in Daughter’s Removal

[22]   Mother first claims that the trial court clearly erred by concluding that there was

       a reasonable probability that the conditions that resulted in Daughter’s removal

       from her care, or the reasons for Daughter’s continued placement outside her

       home, would not be remedied. When deciding whether there is a reasonable

       probability that the conditions resulting in a child’s removal or continued

       placement outside of a parent’s care will not be remedied, the trial court must

       determine a parent’s fitness to care for the child at the time of the termination

       hearing while also taking into consideration evidence of changed

       circumstances. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156–57

       (Ind. Ct. App. 2013), trans. denied. The trial court may disregard efforts made

       only shortly before termination and give more weight to a parent’s history of

       conduct prior to those efforts. In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013).


[23]   In the present case, the conditions that resulted in the Daughter’s removal from

       Mother’s care and the reasons for her continued placement outside Mother’s

       home were Mother’s mental illness and substance abuse. Our courts have long

       held that a parent’s mental illness, by itself, is not sufficient grounds to

       terminate his or her parental rights. See In re Tucker, 578 N.E.2d 774, 780 (Ind.

       Ct. App. 1991) (“Indiana’s termination statute, as interpreted by case law, does

       not allow termination simply on the basis of mental illness.”), trans. denied.

       Here, the trial court did not base its termination decision simply on the fact that
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 11 of 18
       Mother suffers from schizophrenia. Instead, the evidence showed that Mother’s

       mental illness seriously affected her ability to safely parent her child.

[24]   To her detriment, Mother frequently missed the scheduled monthly injections

       of her antipsychotic medication. She displayed signs of suffering from auditory

       hallucinations during visitations with Daughter; she handled the child roughly

       and did not actively pay attention to her; she claimed that her infant daughter

       should be given boiling hot formula; she claimed that Daughter’s father was the

       President of the United States; she accused the case manager of living with her

       boyfriend; she threatened to kill DCS staff; she threatened to beat up one of her

       case workers; she accused the foster parents of participating in a child

       pornography ring; and she accused the trial court judge of presiding over a

       criminal matter involving the foster father, a claim the trial court judge refuted.


[25]   In addition to Mother’s mental illness, she continued to use methamphetamine

       during the CHINS case. She repeatedly tested positive for methamphetamine,

       and she admitted at the termination that she continued to use

       methamphetamine on the weekends, although she incredulously claimed that

       this did not affect her ability to parent. She even admitted to having used

       methamphetamine shortly before the termination hearing. Mother also failed to

       maintain safe stable housing. Mother failed to follow through with the services

       offered to help her in finding housing.


[26]   From this evidence, the trial court properly concluded that there was, at the

       very least, a reasonable probability that the conditions that resulted in


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 12 of 18
       Daughter’s removal from Mother’s care, or the reasons for Daughter’s

       continued placement outside Mother’s home, would not be remedied. See In re

       A.J., 877 N.E.2d 805, 816 (Ind. Ct. App. 2007) (concluding that trial court did

       not clearly err in concluding that conditions that led to children’s removal from

       parents would not be remedied where mother suffered from mental health

       issues that were not likely to be remedied based on mother’s prior history and

       thus there was a risk of future neglect and endangerment of the children), trans.

       denied; In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004) (holding that trial

       court did not clearly err in concluding that conditions that led to child’s

       removal from the mother’s care would not be remedied where there was

       evidence of the mother’s continued drug use and her untreated mental illness),

       trans. denied.3


                                           II. Best Interests of the Child

[27]   Mother next argues that the trial court clearly erred by determining that

       termination of the parent-child relationship was in Daughter’s best interests.

       When determining what is in the best interests of a child, the trial court must go

       beyond the factors identified by DCS and look to the totality of the evidence.

       A.D.S., 987 N.E.2d at 1158. The trial court must subordinate the interests of the

       parent to those of a child, and the court need not wait until a child is




       3
        To the extent that Mother argues that the trial court erred in determining that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to Daughter’s well-being, we
       need not address such an argument. The trial court was required to find only that one prong of subsection
       4(b)(2)(B) had been established. See In re A.K., 924 N.E.2d at 220.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019                    Page 13 of 18
       irreversibly harmed before terminating the parent-child relationship. Id.

       Moreover, a recommendation by the case manager or child advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests. Id. at 1158–59.


[28]   The evidence presented at the termination hearing clearly established that

       Mother suffers from a serious mental illness and uses methamphetamine, which

       exacerbates the symptoms of her mental illness. Mother does not appreciate the

       seriousness of her mental illness and often misses the scheduled injection of her

       medication. Her mental illness manifests itself in dangerous and disturbing

       ways, including threats to harm herself, her child, and others. Mother also

       continues to abuse methamphetamine. Mother’s interactions during visitation

       showed that she had little bond with the child, and she even threatened DCS

       staff.


[29]   In contrast to Mother’s unstable life, the foster parents have been able to

       provide Daughter with a safe and happy home. The foster parents plan to adopt

       Daughter, and the family case manager testified that termination of Mother’s

       parental rights and adoption were in Daughter’s best interests. The court-

       appointed special advocate similarly recommended that Daughter be adopted

       by the foster parents. This testimony, combined with evidence that the

       conditions that caused the removal of Daughter from Mother’s care would not

       be remedied, was sufficient to show by clear and convincing evidence that



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 14 of 18
       termination of Mother’s parental rights was in Daughter’s best interests. See

       A.D.S., 987 N.E.2d at 1158.


                                         III. Failure to Provide Services

[30]   Mother correctly notes that the termination statute requires that a petition to

       terminate parental rights must allege, and DCS must prove by clear and

       convincing evidence,4 that one of the following is true:


                  (i) The child has been removed from the parent for at least six (6)
                  months under a dispositional decree.

                  (ii) A court has entered a finding under IC 31-34-21-5.6 that
                  reasonable efforts for family preservation or reunification are not
                  required, including a description of the court's finding, the date of
                  the finding, and the manner in which the finding was made.

                  (iii) The child has been removed from the parent and has been
                  under the supervision of a local office or probation department
                  for at least fifteen (15) months of the most recent twenty-two (22)
                  months, beginning with the date the child is removed from the
                  home as a result of the child being alleged to be a child in need of
                  services or a delinquent child[.]


       Ind. Code § 31-35-2-4(b)(2)(A). During the CHINS case, the trial court found

       that reasonable efforts for family preservation or reunification were not

       required, and DCS stopped providing Mother with services after four months.




       4
           See Ind. Code § 31-37-14-2.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 15 of 18
[31]   Mother contends that DCS only proved, under subsection 4(b)(2)(A)(ii), that

       the trial court entered a finding under Indiana Code section 31-34-21-5.6, that

       reasonable efforts for family preservation or reunification were not required.

       This, by itself, is without moment, as subsection 4(b)(2)(A) clearly provides that

       DCS must prove that only one of the conditions listed in that subsection is true.


[32]   In addition, Mother’s contention is incorrect, as the record shows that Daughter

       had been removed from Mother for at least six (6) months under a dispositional

       decree as set forth in subsection 4(b)(2)(A)(i). “This [c]ourt has previously

       explained that ‘[f]or purposes of the element of the involuntary termination

       statute requiring a child to have been “removed from the parent for at least six

       months under a dispositional decree” before termination may occur, such a

       dispositional decree is one that authorizes an out-of-home placement.’” In re D.D., 962
N.E.2d 70, 75 (Ind. Ct. App. 2011) (citation omitted) (emphasis added)

       (quoting A.P. v. Porter Cty. Office of Family & Children, 734 N.E.2d 1107, 1116

       (Ind. Ct. App. 2000), trans. denied). Here, the order that authorized Daughter’s

       out-of-home placement was entered on January 9, 2018. Thus, when DCS filed

       its termination petition on August 24, 2018, Daughter had been removed from

       Mother for over seven months. Accordingly, the conditions of subsection

       4(b)(2)(A)(i) were established.


[33]   Mother, proceeding under the mistaken presumption that DCS established only

       that the trial court had found that reasonable efforts for family preservation or

       reunification were not required, argues:



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 16 of 18
               [T]he elements of Indiana Code 31-35-2-4(b)(2) were met only
               through termination of services to the mother. Given the same,
               the statute and the due process rights of the mother were
               violated, and the termination order of the court was erroneous as
               the mother received services pursuant to the Dispositional Order
               for less than four (4) months.


       Appellant’s Br. at 13.


[34]   To the extent that Mother argues that she had a statutory right to services, she is

       incorrect. It is well established that DCS is not required to provide services

       before commencing termination proceedings. In re B.H., 44 N.E.3d 745, 752 n.3

       (Ind. Ct. App. 2015) (citing In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App.

       2009)), trans. denied. And to the extent that Mother claims that she had a due

       process right to services, we decline to address this argument. First, she did not

       present such an argument to the trial court. An appellant may not present an

       argument, even one of constitutional dimension, for the first time on appeal.

       Hite v. Vanderburgh Cty. Office of Family & Children, 845 N.E.2d 175, 180 (Ind. Ct.

       App. 2006) (citing McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d
185, 194 (Ind. Ct. App. 2003)). Moreover, Mother fails to develop her one-

       sentence argument any further, and she cites no authority to support her

       position. Her argument is therefore also waived for failure to make a cogent

       argument. See Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain

       the contentions of the appellant on the issues presented, supported by cogent

       reasoning. Each contention must be supported by citations to the authorities,

       statutes, and the Appendix or parts of the Record on Appeal relied on[.]”); N.C.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 17 of 18
       v. Ind. Dep’t of Child Servs., 56 N.E.3d 65, 69 (Ind. Ct. App. 2016) (“A party

       waives an issue where the party fails to develop a cogent argument or provide

       adequate citation to authority and portions of the record.”), trans. denied.


                                                  Conclusion
[35]   The trial court did not clearly err in concluding that the conditions that resulted

       in Daughter’s removal from Mother’s care, or the reasons for Daughter’s

       continued placement outside Mother’s home, would not be remedied. Nor did

       the trial court clearly err in determining that termination of Mother’s parental

       rights was in Daughter’s best interest. Lastly, Mother’s arguments regarding

       DCS’s failure to continue to provide services to her are without merit.

       Accordingly, we affirm the judgment of the trial court.


[36]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-666 | October 9, 2019   Page 18 of 18